DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 3 May 2022.

Response to Amendment
Claims 1, 6, 18, 21-22, 37, 40, 43, 45 and 47 have been amended. Claims 1-11, 18-28, and 36-48 are pending. Claims 1-11, 18-28, and 36-48 were indicated as containing allowable subject matter in the previous action (Final Rejection filed on 10 March 2022.
In response to the amended specification and the replacement drawing sheets, the objections to the drawings presented in the previous action are withdrawn. In response to the amendments to the claims, the objections thereto, as well as the rejections of claims 1-11, 21-22, and 36-46 under 35 USC 112(b), are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Andrew D. Fortney on 9 May 2022.
The application has been amended as follows: 
Claim 1
Line 24: “distributor, the at least one path extender being completely submerged in the liquid P.C.C.”
Line 26: “polluted gaseous substance flows through the liquid P.C.C., the at least one path extender”
Claim 7
Lines 4-5: “substance that flows through the wet pollutant capturer and mobilizer, wherein the polluted gaseous substance flows through the wet pollutant capturer and mobilizer as the vehicle moves.”
Claim 10
Line 2: “claim 37, wherein each of the first unit and the second unit further comprises at least one”
Line 3: “path extender in communication with the exit ports of the secondary distributor, the at least one path”
Line 6: “through the liquid P.C.C., the at least one path extender comprising at least one flat or cylindrical coil”
Claim 18
Line 18: “releasing the treated gaseous substance into the surrounding atmosphere through the”
Claim 25
Line 3: “polluting substances are from the vehicle, and the method further comprises receiving the”
Claim 36
Line 2: “wherein the second end of the inlet connector is connected to the secondary distributor via the riser.”
Claim 38
Line 6: “connector is connected to the secondary distributor via the riser.”
Claim 40
Last line: “capturer and mobilizer, wherein the polluted gaseous substance flows through the wet pollutant capturer and mobilizer as the vehicle moves.”
Claim 41
Line 6: “connector is connected to the secondary distributor via the riser.”

REASONS FOR ALLOWANCE
Claims 1-11, 18-28, and 36-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-11, 18-28, and 36-48.
The concept of a wet pollutant capturer and mobilizer, comprising:
a primary distributor with one or multiple inlet ports and one or multiple exit ports, with each of the one or multiple inlet ports receiving a polluted gaseous substance;
an inlet connector having a first end either open to atmosphere or connected to an exit port of the primary distributor;
a pollutant capturing component (P.C.C.) container in communication with the exit port(s) of the primary distributor, with the P.C.C. container containing a liquid P.C.C. and comprising multiple openings for directing fluid streams into and out of the P.C.C. container, the liquid P.C.C. occupying an internal portion of the P.C.C. container and capturing polluting substances from the polluted gaseous substance as the polluted gaseous substance is brought into physical contact with the liquid P.C.C.;
a P.C.C. container cap mounted on the P.C.C. container and having one or multiple openings, the P.C.C. container cap comprising a barrier that prevents flow of the polluted gaseous substance through the barrier;
a secondary distributor in communication with the exit port(s) of the primary distributor, the secondary distributor having an inlet port and multiple exit ports;
multiple perforated disks mounted inside the pollutant capturer and mobilizer, the perforated disks being configured to divide the polluted gaseous substance into bodies and flow the polluted gaseous substance within the liquid P.C.C.;
at least one P.C.C. container exit port for the P.C.C. container, mounted either on the P.C.C. container cap or on the P.C.C. container and configured to allow a treated gaseous substance to exit the P.C.C. container;
at least one drain for the P.C.C. container, configured to allow drainage of the liquid P.C.C. from the P.C.C. container; and
at least one drain isolating valve for each drain, 
further comprising at least one path extender in communication with the exit ports of the secondary distributor, the path extender being completely submerged in the liquid P.C.C. and configured to increase a flow path of the polluted gaseous substance as the polluted gaseous substance flows through the liquid P.C.C., the path extender comprising at least one flat or cylindrical coil segment; wherein the inlet connector has a second end connected to the P.C.C. container or the secondary distributor (claim 1); 
wherein the inlet connector has a second end connected to the P.C.C. container or the secondary distributor, and the first unit has a different type of liquid P.C.C. from the second unit, so that multiple types of the polluting substances in the polluted gaseous substance can be captured as the polluted gaseous substance flows through the first and second units (claim 37);
wherein the inlet connector has a second end connected to the P.C.C. container, the riser or the secondary distributor, and the wet pollutant capturer and mobilizer is open to an atmospheric body containing the polluted gaseous substance to remove the polluting substances from the polluted gaseous substance that flows through the wet pollutant capturer and mobilizer as the vehicle moves (claim 40); 
wherein the inlet connector has a second end connected to the P.C.C. container, the riser or the secondary distributor, and the wet pollutant capturer and mobilizer is open to an atmospheric body containing the polluted gaseous substance to remove water vapor from the atmospheric body or the polluted gaseous substance and produce liquid water from the water vapor as the polluted gaseous substance flows through the wet pollutant capturer and mobilizer (claim 43); or
wherein the inlet connector has a second end connected to the P.C.C. container, the riser or the secondary distributor, and the wet pollutant capturer and mobilizer is adapted to remove fog from an atmospheric body containing the polluted gaseous substance and produce liquid water from the fog as the polluted gaseous substance flows through the wet pollutant capturer and mobilizer (claim 45)
is considered to define patentable subject matter over the prior art.
Likewise, the concept of a method of capturing polluting substances from a polluted gaseous substance utilizing a liquid pollutant capturing component in a wet pollutant capturer and mobilizer, comprising:
using a primary distributor with multiple inlet ports and multiple exit ports to receive the polluted gaseous substance through any of the inlet ports and deliver the polluted gaseous substance through the exit ports;
directing the polluted gaseous substance from the exit ports into the liquid pollutant capturing component (P.C.C.) that partially fills a P.C.C. container;
using multiple perforated disks inside the wet pollutant capturer and mobilizer and submerged in the liquid pollutant capturing component to divide the polluted gaseous substance into polluted gaseous bodies as the polluted gaseous substance passes through the perforated disks;
directing a treated gaseous sub stance towards an exit port of the P. C. C. container to release the treated gaseous substance into the surrounding atmosphere; and
releasing the treated gaseous substance into a surrounding atmosphere through the P.C.C. container exit port; 
mounting the wet pollutant capturer and mobilizer on a vehicle and receiving the polluted gaseous substance from atmospheric air (claim 18); 
capturing water vapor from an atmospheric body containing the polluted gaseous substance and producing liquid water from the water vapor (claim 47); or 
capturing fog from an atmospheric body containing the polluted gaseous substance and producing liquid water from the fog (claim 48)
is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Qianjiang City Intellectual Property Association (CN107869373A), which discloses a liquid purification device (Fig. 7; [0018]) comprising a purification fluid 12 ([0026]) for treating pollution in exhaust gas ([0004]) comprising a purification fluid 12 ([0026]) having openings for an air inlet 4, an exhaust pipe 5, and a drain pipe 7 ([0026]) for the purification of pollutant gases and particles ([0006]); several air pipes 8 of the air inlet pipe 9 ([0021]); and split discs 10 having split holes 11 ([0022]) (i.e., multiple perforated disks).
However, Qianjiang does teach or suggest that the device should be able to treat an atmospheric gaseous substance since it is configured only for the treatment of exhaust from a locomotive ([0007]), and the skilled practitioner would not have been motivated to provide this capability to such a device. The skilled practitioner also would not have had reason to provide a path extender for a secondary distributor/air pipes or to provide first and second liquid purification devices each having a different type of liquid P.C.C. Motoda (US 5,449,398) discloses a system for treating gases (Abstract) using different solution filters in different filter containers (col. 4, lines 32-35). However, Motoda is directed toward the treatment gases generated in the treatment of polyvinyl chloride wastes (col. 1, lines 61-63), so the practitioner of the teachings of Qianjiang would not have been motivated to seek out or apply the teachings of Motoda. Zhu (US 2017/0106333 A1) also teaches the use of separate vessels containing different absorbent liquids (water and oil) ([0092], [0128]). However, the teachings of Zhu are directed toward the cleaning and humidifying of air ([0010]), so the practitioner of the teachings of Qianjiang would not have been motivated to seek out or apply the teachings of Zhu.
Other close prior art is McGuffin (US 8,128,742 B1), which discloses a wet filtration system 14 (Fig. 1; col. 3, line 15) for removing undesirable compounds from the air (col. 1, lines 48-49) comprising an inlet conduit 32 (col. 3, line 25) (i.e., a primary distributor), a central air distribution pipe or conduit 60 (col. 3, lines 52-53) (i.e., an inlet connector), a lower compartment 42  for a treatment fluid 44 (col. 3, lines 34-35) (i.e., a P.C.C. container containing a liquid P.C.C.), plurality of inner diffusers 58 having a central air distribution pipe or conduit 60 (col. 3, lines 52-53) (i.e., a secondary distributor), an outlet conduit 38 (col. 3, line 33) (i.e., a P.C.C. container exit port), and a drain outlet 64 (col. 3, line 57) (i.e., a drain). However, McGuffin does not teach or suggest multiple perforated disks configured to divide a polluted gaseous substance into bodies, or using multiple perforated disks submerged in a liquid pollutant capturing component to divide the polluted gaseous substance into small polluted gaseous bodies, and the skilled practitioner would not have had reason to modify the system to provide such disks. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772